Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OKLAHOMA


      (1) HAYHOOK LTD., on behalf of itself
      and a class of similarly situated persons,

                        Plaintiff,

      v.                                                     Civil Action No.FY*.)-)-

      (1) BURLINGTON RESOURCES OIL &
      GAS COMPANY LP,

                      Defendant.



                                     CLASS ACTION COMPLAINT

            Plaintiff Hayhook Ltd. (“Plaintiff”), on behalf of itself and the Class defined below, for its

  class action complaint against Defendant Burlington Resources Oil & Gas Company LP

  (“Defendant” or “Burlington”), alleges:

                                      FACTUAL ALLEGATIONS

            1.     This is a single count (breach of lease) royalty underpayment class action controlled

  by the plain language of oil and gas leases that Defendant or its predecessors in title drafted.

            2.     Plaintiff brings claims to remedy Defendant’s systematic breach of express duties

  under the leases to pay royalties to Plaintiff and members of the Class for natural gas “used off the

  lease.” 1




  1
    The claims here involve only gas, not oil, and more specifically only gas used off the lease
  premises. The claims do not concern the use of gas on-lease, which the leases expressly authorize
  in the on-lease free use clause.
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 2 of 12




          3.      Plaintiff is the successor in interest Lessor, and Defendant is the successor in

  interest Lessee, under the attached Lease (the “Lease,” Exhibit 1). Defendant is the operator of

  the Campbell #3 well on the Lease.

          4.      The relevant portion of the royalty clause of the Lease, which provides for payment

  of royalty on gas used off the lease, is:

                  2. Royalty on Gas. Lessee shall pay to Lessor as royalty on gas, including
                  casinghead gas and all gaseous substances produced from the leased
                  premises and sold or used off the leased premises, or in the manufacture of
                  gasoline or other products therefrom, 1/8th of the market value at the well
                  of the gas so sold or used, provided that, on gas sold at the well the royalty
                  shall be 1/8th of the amount realized from such sale. (Emphasis added).

          5.      The gas royalty clause requires royalty to be paid on gas, including casinghead gas,

  used off the premises (“Off Lease Use of Gas” or “OLUG”). Gas is typically used off the lease

  premises to power the equipment that performs compression, dehydration, treatment, or processing

  services, or to pay in-kind for off-lease services by allowing the midstream service provider to

  keep all or part of the gas or its constituents for later sale on its own account.

          6.     The on-lease free use clause of the Lease provides:

                  Lessee shall have the free use of oil, gas and water from the leased premises,
                  except water from Lessor’s wells and tanks, for all operations hereunder,
                  and the royalty on oil and gas shall be computed after deducting the amount
                  so used. (Emphasis added).

          7.      Even absent a royalty provision requiring payment of royalty for OLUG, this on-

  lease free use clause expressly allows gas to be used only on the lease premises, so royalty must

  be paid for gas used off the lease premises.

          8.     Plaintiff’s Lease and the members of the Class’s leases contain the OLUG royalty

  clause, the on-lease free use clause, or both express provisions requiring Defendant to pay royalty

  on OLUG.




                                                     2
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 3 of 12




         9.      Although the Lease and the members of the Class’s leases expressly provide for the

  payment of royalty on OLUG, Defendant does not do so.

         10.     Defendant concealed the systematic underpayment of royalty from Plaintiff and the

  members of the Class by falsely representing on the check stubs provided monthly to Plaintiff and

  the members of the Class that Defendant was paying royalty on the full volume and value of

  production from their wells, when in fact, it was not.

                 a.      Plaintiff and the Class Are Not Part of the Oil and Gas Industry and Do

                         Not Have Expertise in How Midstream Gas Services Are Performed and

                         When Gas Is or Is Not Used Off the Lease. While a midstream expert may

                         know when and how gas is used off the lease, or if it is, because much of

                         the midstream equipment runs on electric power (including processing

                         plants) an individual royalty owner does not have that general midstream

                         knowledge, let alone the specific knowledge of a midstream marketer or

                         expert. Nor does an individual owner have the staff and resources of a major

                         operator.

                 b.      Defendant Expected Plaintiff and the Class to Rely on Monthly Check

                         Stubs. Defendant provided monthly accountings of the volume and value of

                         gas from each well to Plaintiff and members of the Class and expected each

                         to rely on the representations thereon.

                 c.      Plaintiff and the Class Did Rely on the Representations and Omissions on

                         the Monthly Check Stubs. Unknowing that anything was awry, Plaintiff

                         and the members of the Class relied on the affirmative representations on

                         the monthly check stubs that they were being paid on the full volume and at




                                                   3
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 4 of 12




                    the proper value for all gas, and on the omissions that no deductions were

                    being taken for off lease use of gas, by both cashing their monthly checks

                    and by not suing earlier.

              d.    Plaintiff and the Class Had No Notice that OLUG Was Not Being Paid

                    For. There was nothing on the monthly check stubs that indicated or even

                    raised an objective reasonable suspicion that Defendant was not paying

                    royalty on gas used off the lease. No public data would have suggested it

                    either.

              e.    Plaintiff and the Class Could Not Have Discovered the Accounting Tricks

                    by the Exercise of Reasonable Diligence. No amount of digging through

                    public data or sources would have revealed that Defendant was not paying

                    royalty on gas used off the lease. The materials that would have shown that

                    information would have been midstream gas contracts and monthly

                    midstream plant statements, both of which Defendant kept confidential and

                    away from Plaintiff and other members of the Class.

              f.    Defendant Owed Plaintiff and the Class a Special Relation of Trust When

                    Accounting to Them. Because everything that happens regarding

                    accounting for the gas from Plaintiff and the Class Wells is within

                    Defendant’s unique and sole knowledge and control, Defendant knows that

                    it has a special trust relationship, even if short of a fiduciary duty. Defendant

                    controls every aspect of the relationship: it produces the gas, it signs the

                    midstream contracts, it accepts payment, it calculates the royalties, and it

                    makes the distributions to itself and to royalty owners. Royalty owners are




                                                4
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 5 of 12




                          not involved in any one of these steps, and they are powerless to stop any

                          accounting tricks Defendant engages in. It is an asymmetrical power

                          imbalance that permits Defendant to take advantage of royalty owners and

                          conceal cheating on royalty payments.

                  g.      Estoppel Applies Based on All of the Above Facts. Plaintiff could not have

                          discovered the wrongdoing, which was fraudulently concealed, such that

                          Defendant is equitably estopped from claiming a statute of limitations

                          defense in this case.

          11.     Plaintiff brings this action to recover royalty for OLUG that Defendant owes

  Plaintiff and the members of the Class under the express terms of their oil and gas leases.

                                    VENUE AND JURISDICTION

          12.     This Court has subject matter jurisdiction under 28 U.S.C. 1332(d) because this is

  a class action in which the amount in controversy exceeds $5,000,000 and because members of

  the class and Defendants are citizens of different states.

          13.     This Court has personal jurisdiction over Burlington because it has minimum

  contacts with this district related to the claims in this case.

          14.     ConocoPhillips Company (“ConocoPhillips”) acts as Burlington’s agent for oil-

  and-gas royalty payments:




  See U.S. Interest Owners, CONOCOPHILLIPS, http://www.conocophillips.com/us-interest-

  owners/ (last visited May 25, 2021).



                                                      5
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 6 of 12




         15.     Specifically, ConocoPhillips provides services for Burlington—including owner

  relations, production accounting, and division order management—out of its office in Bartlesville,

  Oklahoma, which is a “Key Office Location” for the claims at issue in this case:




  See Lower 48, CONOCOPHILLIPS, http://www.conocophillips.com/operations/lower-48/ (last

  visited May 25, 2021).

         16.     On check stubs it sends to mineral owners, ConocoPhillips directs them to contact

  its Bartlesville office when they have questions about their payments:




                                                  6
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 7 of 12




         17.     ConocoPhillips also directs mineral owners to the Bartlesville office through its

  website:




  See U.S. Interest Owners – Questions & Answers, CONOCOPHILLIPS, http://www.conocophil-

  lips.com/us-interest-owners/questions-answers/ (last visited May 25, 2021).

         18.     Decisions on what Burlington owes Plaintiff and members of the Class for royalties,

  and what Burlington pays Plaintiff and members of the Class for royalties, are made by

  ConocoPhillips in its Bartlesville office.

         19.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

  part of the events giving rise to Plaintiff’s and the members of the Class’s claims occurred in

  Bartlesville, Oklahoma, which is located within this district.

                                               PARTIES

         20.     Plaintiff Hayhook Ltd., a limited company, is considered a citizen of the State of

  Texas and its principal place of business is located at 923 W Harvester Ave. Pampa, TX 79065.

  Defendant pays royalty to Hayhook Ltd. on the Campbell #3, Campbell #6, and Campbell #9 wells

  located in Hemphill County, Texas.

         21.     Burlington is a citizen of Texas and Delaware by virtue of the citizenship of its

  partners.



                                                   7
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 8 of 12




         22.     Specifically, Burlington is wholly owned by Burlington Resources Oil & Gas GP

  LLC and Burlington Resources Oil & Gas LP LLC, both of which are owned by Burlington

  Resources LLC. Burlington Resources LLC is wholly owned by ConocoPhillips Company, which

  is incorporated under Delaware law and which maintains its principal place of business in Houston,

  Texas. See Papenhausen v. ConocoPhillips Co., et al., Case No. 1:20-cv-115-DMT-CRH, Doc. 21

  at 2, ¶¶ 4–5 (D.N.D. June 30, 2020).

         23.     Burlington may be served with process by serving its registered agent: Corporation

  Service Company, 10300 Greenbriar Place, Oklahoma City, Oklahoma 73159-7653.

         24.     The acts charged in this Complaint as having been done by Defendant were

  authorized, ordered, or done by officers, agents, affiliates, employees, or representatives, while

  actively engaged in the conduct or management of Defendant’s business or affairs, and within the

  scope of their employment or agency with Defendant.

                                  CLASS ACTION ALLEGATIONS

         25.     Plaintiff brings this action individually and, pursuant to Rule 23(a) and (b)(3), as

  the representative of a Class defined as follows:

         All current royalty owners in Texas wells where Burlington Resources Oil & Gas
         Company LP (including its affiliated predecessors) was the operator (or a working
         interest owner who marketed its share of gas and directly paid royalties to the
         royalty owners) from June 1, 2011 to the date Class Notice is given under oil and
         gas leases which expressly contain the off-lease use of gas royalty clause, the on-
         lease free use clause, or both.

         Excluded from the Class are: (1) agencies, departments or instrumentalities of the
         United States of America, including but not limited to the U.S. Department of the
         Interior (the United States, Indian tribes, and Indian allottees); (2) Defendant and
         its affiliates, officers, and directors; (3) any publicly traded entity (and its affiliates)
         that produces, gathers, processes, or markets gas; (4) the claims of royalty owners
         to the extent covered by arbitration clauses or prior settlement agreements, if any,
         still in effect on the date this lawsuit was filed; and (5) royalty paid by Defendant
         only as a pass-through for other non-affiliated entities.




                                                      8
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 9 of 12




         26.     The members of the Class are so numerous that joinder of all members is

  impracticable, numbering in the thousands.

         27.     Defendant markets or has marketed gas from thousands of Class Wells that produce

  gas. Defendant holds a working interest in these wells, with at least one, and usually multiple,

  royalty owners for each well.

         28.     Defendant has within its possession or control records that identify all persons to

  whom it (including affiliated predecessors and those for whom they are legally responsible) have

  paid royalties from Class Wells during the Class Period.

         29.     The questions of fact or law common to Plaintiff and the Class include, without

  limitation, one or more of the following:

                 (a)     Do the express terms of Plaintiff and the members of the Class’s oil and gas

                         leases obligate Defendant to pay royalty on gas used off the leased premises?

                 (b)     Did Defendant fully pay Plaintiff and the members of the Class royalty on

                         gas used off the leased premises?

                 (c)     Did Defendant breach the express terms of Plaintiff and the members of the

                         Class’s oil and gas leases by failing to fully pay royalty on gas used off the

                         leased premises?

         30.     Plaintiff is typical of other members of the Class because Plaintiff’s and the

  members of the Class’s leases expressly obligate Defendant to pay royalty on gas used off the

  leased premises, and Defendant pays royalty to Plaintiff and other members of the Class using a

  common methodology which does not pay royalty on such gas.

         31.     Plaintiff will fairly and adequately protect the interests of the members of the Class.

  Plaintiff understands its duties as Class representative. Plaintiff’ interests in recovering royalty on




                                                    9
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 10 of 12




   gas used off the leased premises do not conflict with the recovery by the members of the Class,

   who are owed the same duties by Defendant to be paid the full amount of royalty owed on gas

   used off the leased premises. Plaintiff has retained counsel competent and experienced in class

   action and royalty owner litigation.

          32.     This action is properly maintainable and should be certified as a class action.

   Common questions of law or fact exist as to all members of the Class, and those common questions

   predominate over any individualized questions that would require evidence from each individual

   member of the Class. See ¶ 29, above.

          33.     There is no need for individual members of the Class to testify in order to establish

   Defendant’s liability or damages sustained by Plaintiff and members of the Class.

          34.     Class action treatment is appropriate in this matter and is superior to the alternative

   of numerous individual lawsuits by members of the Class. Class action treatment will allow a large

   number of similarly situated individuals to prosecute their common claims in a single forum,

   simultaneously, efficiently, and without duplication of time, expense and effort on the part of those

   individuals, witnesses, the courts and/or Defendant. Likewise, class action treatment will avoid the

   possibility of inconsistent and/or varying results in this matter arising out of the same facts. No

   difficulties are likely to be encountered in the management of this class action that would preclude

   its maintenance as a class action and no superior alternative forum exists for the fair and efficient

   adjudication of the claims of all members of the Class.

          35.     The amounts at stake for individual members of the Class, while significant in the

   aggregate, are not great enough to enable them to enlist the assistance of competent legal counsel

   to pursue their claims individually. In the absence of a class action in this matter, Defendant will

   likely retain the benefit of its wrongdoing.




                                                    10
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 11 of 12




                                     COUNT I—Breach of Lease

          36.     Plaintiff and the Class incorporate by reference the allegations set forth in all other

   paragraphs of this Complaint.

          37.     Plaintiff and the other members of the Class, or their predecessors in title, entered

   into written, fully executed oil and gas leases with Defendant or its predecessors.

          38.     Plaintiff’s and the other members of the Class’s leases contain express OLUG

   clauses, on-lease free use clauses, or both, which obligated and required Defendant to pay royalty

   on all OLUG.

          39.     Defendant did not pay Plaintiff and the other members of the Class royalty on all

   OLUG.

          40.     At all material times, Plaintiff and the members of the Class have performed the

   terms and obligations under the Class leases, and all conditions precedent have been satisfied.

          41.     Defendant breached Plaintiff’s and the Class’s leases by using and/or contracting

   to allow third parties to use gas off the leased premises without paying royalty on that gas, and by

   its actions and/or inactions in underpaying royalty or not paying royalty on all gas used off the

   leased premises.

          42.     As a result of Defendant’s breaches, Plaintiff and the members of the Class have

   been damaged through underpayment of the actual royalty amounts due under the leases.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for an Order and Judgment against Defendant as follows:

          a.      Certifying this action pursuant to Rule 23(a) and (b)(3) as a class action, and

   appointing Plaintiff as Class Representative and Plaintiff’s Counsel as Class Counsel, with

   reasonable notice to be given to members of the Class;




                                                    11
Case 4:21-cv-00239-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/02/21 Page 12 of 12




          b.      Awarding the Class actual damages, including pre-judgment and post-judgment

   interest thereon at the highest rate allowed by law or equity, for Defendant’s breach of lease;

          c.      Granting the Class the costs of prosecuting this action together with reasonable

   attorney’s fees and expenses out of the common fund recovery; and

          d.      Granting such other relief as this Court may deem just, equitable and proper.

                                     DEMAND FOR JURY TRIAL

          Plaintiff requests a jury trial on all matters so triable.

                                   ATTORNEYS’ LIEN CLAIMED

                                                   Respectfully Submitted,

                                                   /s/ Jo Lynn Jeter
                                                   Jo Lynn Jeter, OBA #20252
                                                   Rebecca S. Woodward, OBA #8070
                                                   W. Caleb Jones, OBA #33541
                                                   NORMAN WOHLGEMUTH, LLP
                                                   3200 Mid-Continent Tower
                                                   401 S. Boston Avenue
                                                   Tulsa, OK 74103
                                                   (918) 583-7571
                                                   (918) 584-7847 (Facsimile)
                                                   JJeter@nwlawok.com
                                                   RWoodward@nwlawok.com
                                                   WJones@nwlawok.com

                                                   and

                                                   Rex A. Sharp OBA#11990
                                                   Ryan C. Hudson OBA#33104
                                                   SHARP LAW, LLP
                                                   5301 West 75th Street
                                                   Prairie Village, KS 66208
                                                   (913) 901-0505
                                                   (913) 901-0419 fax
                                                   rsharp@midwest-law.com
                                                   rhudson@midwest-law.com

                                                   ATTORNEYS FOR PLAINTIFF
                                                   AND THE PROPOSED CLASS


                                                     12
